This action is brought against the same defendant, and upon the same letter, as in the case of Ramsey v. Cheek, ante, 270. The only difference is that the charge made against this plaintiff in the letter is of an attempt to murder instead of murder, and there is no allegation of personal injury to the defendant by this plaintiff having defrauded him out of his election. But from the letter itself there was evidence to go to the jury tending to show express malice as stated in the opinion in that case. The defendant may have made the communication, as the law presumes, with a bona fide and patriotic motive to secure the removal from office of a man whom he deemed unfit to fill it by reason of his having attempted to commit a felony, or it may be that his motive was wounded self-love in not having those recommended by himself appointed, or to obtain the removal of the plaintiff and Ramsey on false allegations and the securing the nomination of their successors for his own friends. This was a matter for the jury to pass upon, and they had a right to consider the paper itself, there being on its face, taken altogether, and with the circumstances surrounding, some (279)  evidence of express malice, as is more fully pointed out in the foregoing case.
Error.
Cited: S. c., 112 N.C. 839; Byrd v. Hudson, 113 N.C. 213.